Citation Nr: 1626230	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability (claimed as nausea), to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1992, to include service in Southwest Asia.  His decorations include the Army Commendation Medal with "V" Device, and the Southwest Asia Service Medal with 2 Bronze Stars.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Board has recharacterized the Veteran's claim of service connection for nausea as a claim of service connection for a gastrointestinal disability, to include GERD, as reflected on the title page.  See Clemons v Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  At the Board hearing, the Veteran indicated that a grant of service connection for a gastrointestinal disability, to include GERD, would satisfy his appeal.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied service connection for nausea due to undiagnosed illness.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2.  The additional evidence received since the October 2000 rating decision denying service connection for a gastrointestinal disability relate to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's GERD was incurred in service.


CONCLUSIONS OF LAW

1.  The October 2000 RO decision that denied entitlement to service connection for a gastrointestinal disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the October 2000 rating decision is new and material; the claim of entitlement to service connection for a gastrointestinal disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2015).

3.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The record reflects that the Veteran's claim of entitlement to service connection for a gastrointestinal disability was denied in an October 2000 rating decision.  The RO indicated that service connection may be presumed for nausea as due to an undiagnosed illness if it manifests to a compensable degree after a veteran's return from the Gulf War theater, and that in order to be compensable it must be shown that there are two or more of the following symptoms: epigastric distress; dysphagia; pyrosis; regurgitation; or sub-sternal, arm, or shoulder pain.  The RO determined that the record evidence did not reflect these conditions and it did not show that the Veteran's complaints of nausea were chronic.  Therefore, service connection was denied.

The Veteran was notified of the decision by way of letter mailed October 2000.  The denial became final because he did not submit a notice of disagreement within one year of the decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  38 U.S.C.A. §§ 7104, 7105(b), (c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200-20.202, 20.302(a), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011). 

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Here, the Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran submitted lay statements from his mother and sister which indicate that he has had gastrointestinal symptoms since service.  See Statements in Support of Claim received April 2016.  Also added to the records: September 2000 VA examination report, private treatment records dated November 2008 to August 2009, and VA treatment records dated December 2008 to August 2015.  The evidence is new and material because it was not previously submitted to the RO and relates to a prior unestablished fact necessary to substantiate the claim, i.e. that the disability was incurred in or aggravated by service.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran

GERD

In his January 2013 substantive appeal, the Veteran contends that he has suffered from nausea since service and has self-medicated for decades.  He testified at the hearing that he began to have problems with acid reflux in the early 1990s.  He began to seek treatment for this condition in the middle 2000s.  However, he started taking antacids in service.  He currently takes medication prescribed by the VA for GERD.  At the hearing, the Veteran also contends entitlement to service connection for GERD secondary to his service-connected PTSD.  However, as this decision grants service connection for GERD on a direct basis, there is no need to address the alternative theory of secondary service connection.

A September 2000 VA examination report shows that the Veteran had occasional nausea.  The post-service VA treatment records show that the Veteran has a current diagnosis of GERD and is treated with medication for this condition.  See, e.g., April 2012 VA treatment record.  An April 2007 VA treatment record indicates that he was prescribed Ranitidine for heartburn.  Further, an August 2014 VA treatment record shows that he continued to take Ranitidine for GERD.

Although the Veteran's service treatment records show no complaints, treatment, or diagnosis of a gastrointestinal disability, the Veteran's lay statements reflect a continuity of gastrointestinal symptomatology since service.  An October 1999 lay statement from the Veteran's girlfriend indicates that she had known the Veteran since October 1995 and observed that he experienced frequent nausea.  An April 2016 lay statement from his mother indicates that he lived with her for a short period after separation from service, and she observed that he took many antacids and complained of heartburn and upset stomach.  Further, she stated that he currently has these complaints.  His sister indicated in an April 2016 statement that he often complains of heartburn and upset stomach, and she has observed him frequently taking antacids.

With regard to the Veteran's assertions that his gastrointestinal symptoms began during active duty and continued following service, the Board finds that the Veteran is competent and credible to report the onset and recurrent or persistent nature of his gastrointestinal symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).

Further, there are many diseases or disabilities that the Courts have pointed out are readily identifiable to the lay person and may be service-connected with heavy reliance on lay evidence when applying the provisions of 38 U.S.C.A. § 1154(a) and C.F.R. § 3.303(a) in conjunction with the principles of service under 38 U.S.C.A. §§ 1110, 1131.  Examples may include such maladies that are well-known or otherwise observable to the senses of the affected individual claimant.  

The Veteran and his mother, sister, and girlfriend have provided competent and credible lay evidence regarding the onset and recurrence of gastrointestinal problems in service that have continued since that time.  Further, post-service treatment records confirm the diagnosis of GERD and link the onset of the disease to service.  As such, service connection for GERD is warranted.  


ORDER

New and material evidence to reopen claim of service connection for a gastrointestinal disability (claimed as nausea), to include GERD, has been presented; to this extent, the appeal is granted.

Service connection for GERD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


